Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) dated as of June 13, 2003
is entered into between Curis, Inc., a Delaware corporation (the “Company”) and
Genentech, Inc., a Delaware corporation (the “Purchaser”).

 

WHEREAS, the Company and the Purchaser have entered into a Common Stock Purchase
Agreement on June 11, 2003 (the “Purchase Agreement”), pursuant to which the
Company has agreed to sell to the Purchaser 1,323,835 shares (the “Shares”) of
common stock of the Company, $.01 par value per share (the “Common Stock”) on
the date hereof; and

 

WHEREAS, the Company and the Purchaser desire to provide for certain
arrangements with respect to the registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

 

1. Registration of the Shares.

 

(a) At any time after the date hereof, so long as the Company is eligible to
file a Registration Statement on Form S-3 at such time, the Purchaser may
request, in writing, that the Company effect the registration on Form S-3 of the
Shares; provided, however, that pursuant to the terms of the Purchase Agreement,
Purchaser shall not have the right to sell or otherwise dispose of the Shares on
or before October 11, 2003, except as provided in the Purchase Agreement. Upon
receipt of such request for registration pursuant to this Section 1, the Company
shall promptly file with the Securities and Exchange Commission (the “SEC”) a
registration statement on Form S-3 covering the resale to the public by the
Purchaser of the Shares. The Company shall use commercially reasonable efforts
to cause the registration statement to be declared effective by the SEC as soon
as practicable. The Company shall use commercially reasonable efforts to file
such amendments and supplements to such registration statement to cause it
remain effective until the date two years after the date hereof or such earlier
time as all of the Shares covered by the registration statement have been sold
pursuant thereto. The Company may, by written notice to the Purchaser, delay the
filing or effectiveness of a registration statement under this Section 1(a) for
a period of not more than 75 days on one occasion if the Board of Directors of
the Company in good faith, upon advice of counsel, determines that such delay is
in the best interest of the Company.

 

(b) If, at any time, the Company proposes to register any of its Common Stock on
Form S-1, S-2, or S-3 under the Securities Act in connection with an
underwritten offering of such securities solely for cash (“Underwritten
Offering”), and shares of Common Stock held by persons other than the Company
are to be included in such Underwritten Offering, the Company shall, each such
time, promptly give the Purchaser written notice of such proposed Underwritten
Offering. Upon written request of the Purchaser given within thirty (30) days
after receipt of any such notice by the Company, the Company shall use its
reasonable best efforts to cause to be



--------------------------------------------------------------------------------

registered under the Securities Act all of the Shares that the Purchaser has
requested be registered subject to Section 1(c) below.

 

(c) If the managing underwriters advise the Company that their opinion of
marketing factors require a limitation in the number of shares to be included by
persons other than the Company in an Underwritten Offering under Section 1(b),
the number of shares that may be included in such Underwritten Offering shall be
allocated among the Purchaser and any other holders of securities of the Company
who are entitled, by contract with the Company, to have securities included in
an Underwritten Offering, as nearly as practicable, to the respective number of
shares of Common Stock held by them on the date the Company gives notice as
specified above. If the Purchaser or any other holder would thus be entitled to
include more shares than such holder requested to be registered, the excess
shall be allocated among the Purchaser and other holders in the manner described
in the preceding sentence.

 

(d) In the event the Purchaser intends to include its shares in an Underwritten
Offering, such right shall be conditioned upon the Purchaser’s participation in
such Underwritten Offering on the terms set forth herein and such Purchaser
shall enter into an underwriting agreement upon customary terms with the
underwriter or underwriters selected by the Company.

 

2. Limitations on Registration Rights.

 

(a) In the event that, in the good faith judgment of the Board of Directors,
upon advice of counsel, it is advisable to suspend use of a prospectus included
in a registration statement covering the sale of the Shares due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify the Purchaser to such effect, and, upon
receipt of such notice, the Purchaser shall immediately discontinue any sales of
Shares pursuant to such registration statement until the Purchaser has received
copies of a supplemented or amended prospectus or until the Purchaser is advised
in writing by the Company that the then current prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus. Notwithstanding anything
to the contrary herein, the Company shall not exercise its rights under this
Section 2(a) to suspend sales of Shares for a period in excess of 30 days on
more than two occasions in any 12-month period.

 

(b) If the Company suspends the registration statement covering the Shares or
requires the Purchaser to cease sales of shares pursuant to paragraph (a) above,
the Company shall, as promptly as practicable following the termination of the
circumstance which entitled the Company to do so, notify the Purchaser of such
termination and take such actions as may be necessary to reinstate the
effectiveness of such registration statement and/or give written notice to the
Purchaser authorizing it to resume sales pursuant to the such registration
statement. If as a result thereof the prospectus included in such registration
statement has been amended to comply with the requirements of the Securities
Act, the Company shall enclose such revised prospectus with the notice to the
Purchaser given pursuant to this paragraph (b), and the Purchaser shall

 

2



--------------------------------------------------------------------------------

make no offers or sales of shares pursuant to such registration statement other
than by means of such revised prospectus.

 

3. Registration Procedures.

 

(a) In connection with the filing by the Company of the registration statement
covering the Shares, the Company shall furnish to the Purchaser (i) a copy of
the prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act and (ii) such other documents as the
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of the Shares.

 

(b) The Company shall use its best efforts to register or qualify the Shares
covered by a Registration Statement under the securities laws of each state of
the United States; provided, however, that the Company shall not be required in
connection with this paragraph (b) to qualify as a foreign corporation or
execute a general consent to service of process in any jurisdiction.

 

(c) If the Company has delivered preliminary or final prospectuses to the
Purchaser and after having done so the prospectus is amended or supplemented to
comply with the requirements of the Securities Act, the Company shall promptly
notify the Purchaser and, if requested by the Company, the Purchasers shall
immediately cease making offers or sales of Shares covered by a registration
statement and return all prospectuses to the Company. The Company shall promptly
provide the Purchaser with revised or supplemented prospectuses and, following
receipt of the revised or supplemented prospectuses, the Purchaser shall be free
to resume making offers and sales of Shares under such registration statement.

 

(d) The Company shall be entitled to include in a registration statement
covering the Shares the shares of Common Stock held by other stockholders of the
Company.

 

(e) The Company shall pay the expenses incurred by it in complying with its
obligations under Sections 1, 2 and 3, including all registration and filing
fees, exchange listing fees, fees and expenses of counsel for the Company, and
fees and expenses of accountants for the Company, but excluding (i) any
brokerage fees, selling commissions or underwriting discounts incurred by the
Purchaser in connection with sales under any registration statement covering the
Shares and (ii) the fees and expenses of any counsel retained by the Purchaser.

 

(f) The Company shall advise the Purchaser promptly after it shall receive
notice or obtain knowledge of the issuance of any stop order by the SEC delaying
or suspending the effectiveness of a Registration Statement covering the Shares
or of the initiation or threat of any proceeding for that purpose, and it will
promptly use commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.

 

4. Requirements of the Purchaser. The Company shall not be required to include
any Shares in any registration statement unless:

 

3



--------------------------------------------------------------------------------

(a) the Purchaser furnishes to the Company in writing such information regarding
the Purchaser and the proposed sale of the Shares by the Purchaser as the
Company may reasonably request in writing in connection with the registration
statement or as shall be required in connection therewith by the SEC or any
state securities law authorities;

 

(b) the Purchaser shall have provided to the Company its written agreement to
use its commercially reasonable efforts to report to the Company sales of the
Shares.

 

5. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Purchaser, each
underwriter, and each other person, if any, who controls the Purchaser or
underwriter within the meaning of the Securities Act or Exchange Act from and
against any losses, claims, damages or liabilities to which the Purchaser, such
underwriter or controlling person may become subject (under the Securities Act,
the Exchange Act, state securities or Blue Sky laws or otherwise) insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon any untrue statement of a
material fact contained in any registration statement covering the Shares or in
any preliminary prospectus or final prospectus contained in such registration
statement, or any amendment or supplement to such registration statement, or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company will reimburse the Purchaser for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim, or preparing to defend any such action, proceeding
or claim; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of, or
is based upon, an untrue statement made in such registration statement,
preliminary prospectus or prospectus, or any amendment or supplement in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Purchaser specifically for use in the preparation thereof or
any statement or omission in any prospectus that is corrected in any subsequent
prospectus that was delivered to the Purchaser prior to the pertinent sale or
sales by the Purchaser.

 

(b) The Purchaser agrees to indemnify and hold harmless the Company, each
underwriter and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act, each officer of the Company who signs the
registration statement and each director of the Company, from and against any
losses, claims, damages or liabilities to which the Company or any such
underwriter, officer, director or controlling person may become subject under
the Securities Act, the Exchange Act, state securities or Blue Sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon any untrue
statement of a material fact contained in any registration statement covering
the Shares or in any preliminary prospectus, final prospectus contained in such
registration statement, or any amendment or supplement to such registration
statement or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
if such untrue statement or omission was made in reliance upon and in conformity
with written information

 

4



--------------------------------------------------------------------------------

furnished by or on behalf of the Purchaser specifically for use in preparation
of the registration statement, prospectus, amendment or supplement and the
Purchaser will reimburse the Company, or such underwriter, officer, director or
controlling person, as the case may be, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Purchaser’s obligation
to indemnify the Company shall be limited to the net amount received by the
Purchaser from the sale of the Shares.

 

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section, such indemnified person
shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 5 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action). Subject to the provisions hereinafter stated, in case any such action
shall be brought against an indemnified person, the indemnifying person shall be
entitled to participate therein, and, to the extent that it shall elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, shall be entitled to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof;
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided, however, that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

 

(d) If the indemnification provided for in this Section 5 is unavailable to or
insufficient to hold harmless an indemnified party under paragraph (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the

 

5



--------------------------------------------------------------------------------

one hand and the Purchaser, as well as any other selling stockholders under such
registration statement on the other in connection with the statements or
omissions or other matters which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among ether things, in the case of an untrue statement, whether the untrue
statement relates to information supplied by the Company on the one hand or the
Purchaser or other selling stockholder on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Purchaser agree that it would not be
just and equitable if contribution pursuant to this paragraph (d) were
determined by pro rata allocation (even it the Purchaser and other selling
stockholders were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to above in this paragraph (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this paragraph (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this paragraph (d), the Purchaser
shall not be required to contribute any amount in excess of the amount by which
the net amount received by the Purchaser from the sale of the Shares to which
such loss relates exceeds the amount of any damages which the Purchaser has
otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(e) The rights and obligation of the Company and the Purchaser under this
Section 5 shall survive the termination of this Agreement.

 

6. Termination. All of the Company’s obligations to register the Shares under
this Agreement shall terminate on the earlier of (a) the second anniversary of
the date of this Agreement or (b) the date on which all of the Shares have been
sold by the Purchaser.

 

7. Assignment of Rights. This Agreement, and the rights and obligations of the
Purchaser hereunder, may be assigned by the Purchaser to any affiliate of the
Purchaser to whom the Shares may be transferred pursuant to the terms of the
Purchase Agreement, and such transferee shall be deemed a “Purchaser” for the
purposes of this Agreement; provided that such transferee provides written
notice of such assignment to the Company and agrees to be bound in writing
hereby.

 

8. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

9. Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the parties
hereto shall be entitled to specific performance of the agreements and
obligations of the parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

 

6



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).

 

11. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by telecopy or via a
reputable express courier, with charges prepaid, to the address set forth below
or to such other address of which the parties may have given notice. Unless
otherwise specified herein, such notices or other communications shall be deemed
received one business day after personal delivery or delivery by telecopy, or
three business days after being sent, if sent by reputable express courier.

 

If to the Company:

 

Curis, Inc.

61 Moulton Street

Cambridge, Massachusetts 02138

Attention: President and Chief Executive Officer

Facsimile: (617) 492-8287

 

If to the Purchaser:

 

Genentech, Inc.

1 DNA Way

South San Francisco, California 94080

Attention: Corporate Secretary with a copy to Treasurer

Facsimile: (650) 952-9881

 

12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter. The parties may amend or modify this Agreement, in such manner as may be
agreed upon, only by a written instrument executed by the parties hereto.

 

13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

 

14. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

 

[remainder of page intentionally omitted]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CURIS, INC.

By:

 

/s/    DANIEL R. PASSERI

--------------------------------------------------------------------------------

Title:

 

President and Chief Executive Officer

GENENTECH, INC.

By:

 

/s/    THOMAS T. THOMAS

--------------------------------------------------------------------------------

Title:

 

Treasurer

 

8